ON REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2087



MATHURIN MARC OLAMA ONANA,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-556-660)


Submitted:   November 16, 2005              Decided:   January 11, 2006


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven Kreiss, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Michelle E. Gorden, Senior Litigation Counsel, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Mathurin Marc Olama Onana, a native and citizen of

Cameroon, petitions for review of an August 4, 2004 order of the

Board of Immigration Appeals (“Board”) denying his second motion to

reopen immigration proceedings.*         We have reviewed the record and

the Board’s order and find that the Board did not abuse its

discretion in denying the motion as untimely filed and as exceeding

the numerical limitations for motions to reopen.               See 8 C.F.R.

§ 1003.2(c)(2) (2005); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

Accordingly, we deny the petition for review.               We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




       *
      By unpublished per curiam opinion filed on September 23,
2005, we initially dismissed the petition for review as moot. We
subsequently granted Onana’s petition for panel rehearing, vacating
our earlier opinion.

                                      - 2 -